             Case 2:19-cv-00164-cr Document 20 Filed 11/06/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF VERMONT


 NANCY M. HAYNES,
                          Plaintiff,
                     v.                                CIVIL ACTION NO.: 2:19-cv-164-cr

 SEAN HAGGERTY,
                          Defendant.

                                       MOTION TO SEAL CASE

        The defendant, Sean Haggerty, moves that 12 V.S.A. §522(b) be applied and the case

sealed. That statute states:

        (b) If a complaint is filed alleging an act of childhood sexual abuse, the complaint shall
        immediately be sealed by the clerk of the court. The complaint shall remain sealed until
        the answer is served or, if the defendant files a motion to dismiss under Rule 12(b) of the
        Vermont Rules of Civil Procedure, until the court rules on that motion. If the complaint is
        dismissed, the complaint and any related papers or pleadings shall remain sealed. Any
        hearing held in connection with the motion to dismiss shall be in camera.
                 12 V.S.A. §522

        Jurisdiction in this case is based solely on diversity of citizenship, under 28 U.S.C.

§1332(a). Doc. 12, ¶4. In a diversity case, the Court follows state law on substantive issues and

federal law on procedure. Erie R. Co. v. Tompkins, 304 U.S. 64, 58 S. Ct. 817, 82 L. Ed. 1188

(1938). Substantive state law and policy applies: “What is more important, diversity jurisdiction

must follow State law and policy.” Angel v. Bullington, 330 U.S. 183, 192, 67 S. Ct. 657, 662,

91 L. Ed. 832 (1947). Generally, the purpose is to avoid disregard of state law: “Erie R. Co. v.

Tompkins has been applied with an eye alert to essentials in avoiding disregard of State law in

diversity cases in the federal courts.” Guar. Tr. Co. of N.Y. v. York, 326 U.S. 99, 110, 65 S. Ct.

1464, 1470, 89 L. Ed. 2079 (1945).




10237-002/#1001786
           Case 2:19-cv-00164-cr Document 20 Filed 11/06/19 Page 2 of 2




       The Amended Complaint alleges “childhood sexual abuse”, and refers to 12 V.S.A. §522.

Doc. 12, ¶16. Paragraph (b) of that statute, the basis for this motion, conveys a substantive right,

not a procedural rule. The right conferred to the defendant, and Vermont’s policy indicated in

that provision, is for allegations of childhood sexual abuse to be sealed and not shared with the

world at least until the defendant has had a chance to move to dismiss, or has answered. If the

case is dismissed, then the right becomes even more significant, by precluding the accusations

from the public realm. It is a limited substantive right, but one which Vermont saw fit to protect.

       The “twin aims of the Erie rule” are “discouragement of forum-shopping and avoidance

of inequitable administration of the laws.” Hanna v. Plumer, 380 U.S. 460, 468, 85 S. Ct. 1136,

1142, 14 L. Ed. 2d 8 (1965). If this case had been filed in Vermont Superior Court, the case

would automatically have been sealed. The plaintiff cannot circumvent Vermont law, namely

the limited privacy protection afforded to a defendant accused of sexual assault, just by choosing

to file in Federal instead of State Court. This is directly contrary to both Erie aims.

       Defendant requests that 12 V.S.A. §522(b) be applied to seal this case and that any

hearing be held in camera until the Motion to Dismiss has been ruled on.

 Dated: Rutland, Vermont
        November 6, 2019                                 RYAN SMITH & CARBINE, LTD.

                                                   By: /s/ Antonin Robbason
                                                       Antonin Robbason, Esq.
                                                       Mark F. Werle, Esq.
                                                       Francesca M. Bove, Esq.
                                                       Attorneys for the defendant
                                                       SEAN HAGGERTY
                                                       P.O. Box 310
                                                       Rutland, VT 05702-0310
                                                       (802) 786-1070
                                                       mfw@rsclaw.com
                                                       fmb@rsclaw.com
                                                       aizr@rsclaw.com



                                                  2
